Exhibit 10.42

FEE AGREEMENT

THIS FEE AGREEMENT (the “Agreement”) is made and entered into this 25th day of
November, 2008 by and between by and between Nottingham-Spirk Design Associates,
Inc., an Ohio corporation with offices at 2200 Overlook Road, Cleveland, OH
44106 (“NSDA”), and OurPet’s Company, a Colorado corporation with offices at
1300 East Street, Fairport Harbor, OH 44077, (“OURPETS”). NSDA and OURPETS may
hereinafter be referred to as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

WHEREAS, NSDA and OURPETS are parties to a certain Cat Litter Device Development
Agreement dated January 15, 2007 (the “Development Agreement” and, together with
the purchase order referred to in Exhibit A to the Development Agreement and
each of the other agreements related to the design and development of the
SmartScoop® Cat Litter Box, collectively, the “Development Documents”); and

WHEREAS, OURPETS is the owner by assignment of a certain pending application for
letters patent for an invention entitled “Automated Cat Litter Box,” U.S. Patent
Application Serial Numbers 11/708368 and 12/175612;

WHEREAS, OURPETS is in the business of selling certain Products (as defined
herein);

WHEREAS, the Parties desire to modify their respective rights and obligations
regarding the amounts owed to NSDA for services rendered and costs incurred
under the terms of the Development Documents and any claims which OURPETS may
have with respect to the services provided by NSDA under the Development
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties hereto agree as follows:

Article 1. Definitions. Capitalized terms used and not otherwise defined in this
Fee Agreement shall have the meaning set forth herein.

1.1 “Affiliate” means, with respect to a Party, any firm, company, corporation
or entity of which more than 50% of the voting shares are owned or controlled
directly or indirectly by such Party or the parent company of such Party. For
purposes of this definition, “control” means (a) the power to direct the
management of such entity, directly or indirectly, whether by contract or
otherwise, or (b) ownership of more than fifty percent (50%) of the outstanding
shares, or beneficial ownership of such shares.

1.2 “Effective Date” shall mean December 1, 2008.

1.3 “Litter Box Patent” means OURPETS’ proprietary pending United States
application for letters patent for an invention entitled “Automated Cat Litter
Box”, U.S. Patent Application Serial Numbers 11/708368 and 12/175612 and any
issued patents, patent applications (including provisional applications),
foreign counterparts, continuations, continuations-in-part, divisions,
extensions, reexaminations and reissues thereof.

1.4 “Net Sales” means gross sales less all cash and trade discounts, returns and
credit for defective merchandise, allowances and other customer deductions.

 

1



--------------------------------------------------------------------------------

1.5 “Product” means the OURPETS SmartScoop® products set forth on Schedule 1.5
attached hereto and incorporated by reference herein.

1.6 “Reduced Hourly Rate” means an hourly rate of $100 per hour or such other
rate as to which the Parties may mutually agree from time to time.

1.7 “Term” means the period of time from and after the Effective Date to the
date on which the Litter Box Patent expires.

Article 2. Revised Payments and Fees.

2.1 In consideration for full and complete satisfaction of any and all
obligations of OURPETS to NSDA, including without limitation all unpaid NSDA
charges to OURPETS as of the Effective Date:

(a) One-Time Payment. On or before March 31, 2009, OURPETS shall Pay NSDA
Thirty-four Thousand Nine Hundred Ninety One Dollars and ninety-one cents
(US$34,991.94); and

(b) Ongoing Fee Payments. From the Effective Date to the end of the Term, a
running fee payment of One and one-half percent (1.5%) of Net Sales of Products
(“Fee Payments”).

The foregoing understanding is not intended to any manner affect the rights of
NSDA to receive, and continue to hold, the shares of restricted securities
subject to issuance to NSDA under the terms of Section 1(b) of the Development
Agreement

2.2 Within thirty (30) days after the end of each calendar quarter ending on
March 31, June 30, September 30 and December 31 of each year, OURPETS shall
furnish NSDA with a written report duly signed on behalf of OURPETS showing the
number and type of Products sold during said calendar quarter by OURPETS
hereunder including the calculation of the Fee Payments due thereon. With each
such report, OURPETS shall pay to NSDA the amount of the Fee Payments due and if
no amounts are payable, then written notice of that fact shall be given to NSDA.

2.3 The Parties otherwise agree that the provisions of Sections 1(a), 1(c), 2
and 3 of the Development Agreement shall be deemed terminated as of the
Effective Date, and that, from and after the Effective Date through January 31,
2009, no compensation shall be payable to NSDA under the terms of the
Development Documents for research, development or other services of any kind or
nature whatsoever rendered by NSDA during such period. Thereafter, commencing
February 1, 2009, NSDA shall be entitled to be compensated for research,
development or other services of any kind or nature whatsoever related in any
way to NSDA finalization of the marketable Products which are thereafter
provided by NSDA to OURPETS at the Reduced Hourly Rate. NSDA shall bill such
fees, together with all costs and expenses otherwise reimbursable under the
Development Documents, within fifteen (15) days after the end of each month.

Article 3. Audit. NSDA shall have the right upon ten (10) days prior written
notice to OURPETS, and at NSDA’s expense and through auditors of its own choice,
to examine during normal business hours all relevant sales and shipping records
of OURPETS for the purpose of determining whether OURPETS has correctly
accounted to NSDA for sums due NSDA hereunder.

 

2



--------------------------------------------------------------------------------

Article 4. Duration and Termination.

4.1 Unless terminated earlier by mutual agreement of the Parties or as
hereinafter provided in this Article 4, this Agreement shall be in effect
throughout the Term.

4.2 Each Party shall have the right to terminate this Agreement and its
obligations hereunder for material breach by the other Party, which breach
remains uncured for sixty (60) days after written notice is provided to the
breaching Party, or in the case of an obligation to pay Fee Payments, which
breach remains uncured for thirty (30) days after written notice to the
breaching party unless there exists a bona fide dispute as to whether such Fee
Payments or other amounts are owing. Notwithstanding any termination under this
Section 4.2, any obligation to pay Fee Payments which had accrued or become
payable as of the date of termination shall survive termination of this
Agreement.

Article 5. Release. As a mutual inducement to enter into this Agreement, each
Party (in such capacity, a “Releasing Party”) hereby each release, acquit and
forever discharge the other Party and all officers, directors, agents,
employees, successors and assigns of such other Party (in such capacity, each a
“Released Party”) from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that the Releasing Party now has or ever had against the Released Party with
respect to, arising out of or by reason of the research, development or other
services provided to OURPETS by NSDA prior to the Effective Date under the terms
of the Development Documents or otherwise, including, without limitation, any
and all amounts due, or which may be claimed to be due, by either of the Parties
with respect to any such services or any costs and expenses incurred, or which
may be incurred, by either Party in connection therewith.

Article 6. Limitation upon Claims. OURPETS acknowledges and agrees that the
liability of NSDA with respect to any liabilities, claims, demands, actions or
causes of action of any kind or nature with respect to, arising out of or by
reason of the research, development or other services provided to OURPETS by
NSDA from and after the Effective Date under the terms of the Development
Documents or otherwise (“Claims”) shall be expressly limited in amount, in the
aggregate, to the aggregate amount paid to NSDA after the Effective Date under
the terms of Section 2.1(b) and Section 2.3 above; provided, however, that the
foregoing limitation shall not apply to Claims resulting from any third party
products liabilities claims that are product design-related.

Article 7. Assignment. This Agreement or any right or interest herein shall be
assignable by NSDA but neither this Agreement nor any right or interest herein
shall be assignable by OURPETS except to an Affiliate or subsidiary of OURPETS
or to a purchaser of all, or substantially all, of the assets, equity or
business of OURPETS without the written consent of NSDA.

Article 8. Notice.

8.1 Except to the extent that a notice of a change of address shall have been
duly given hereunder, any notice required or permitted under this Agreement
shall be directed as follows:

 

  If to NSDA:      Nottingham-Spirk Design Associates, Inc       

2200 Overlook Road

Cleveland, Ohio 44106

Attn: John Spirk

 

3



--------------------------------------------------------------------------------

  If to OURPETS:      OurPet’s Company        1300 East Street        Fairport
Harbor, Ohio 44077        Attn: Dr. Steven Tsengas

8.2 Any notice required or permitted under this Agreement shall be in writing,
which, unless delivered in person, shall be sufficiently given when mailed
postpaid first class certified mail and addressed to the party for whom it is
intended at its record address, and such notice shall be effective as of the
date it is deposited in the mail. A party may at any time change the place to
which another party may give notice to it hereunder by giving notice of such
change of address to the other party as provided herein.

Article 9. INTERPRETATION AND GOVERNING LAW

9.1 Severability. If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, such determination shall
not affect the validity or enforceability of any other part or provision of this
Agreement.

9.2 No Waiver. Failure of a Party or Parties to enforce one or more of the
provisions of this Agreement or to exercise any option or other rights hereunder
or to require at any time performance of any of the obligations hereof, shall
not be construed to be a waiver of such provisions by such Party or Parties nor
in any way to affect the validity of this Agreement or such Party’s or Parties’
rights thereafter to enforce each and every provision of this Agreement, nor to
preclude such Party or Parties from taking any other action at any time which
they would legally be entitled to take.

9.3 Entire Agreement; Modification. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter herein and
supersedes all previous agreements, including the Development Agreement,
proposals, both oral and written, negotiations, representations, commitments,
writings and all other communications among them. This Agreement may not be
released, discharged or modified except by an instrument in writing signed by
the Parties.

9.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without reference to its
conflicts of laws provisions.

9.5 Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature included in an
Adobe PDF file, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. This Agreement
shall become effective when each party hereto shall have received original or
facsimile counterparts thereof signed by all of the other parties hereto.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
hereof:

 

NOTTINGHAM-SPIRK DESIGN ASSOCIATES, INC.     OURPETS COMPANY By:  

/s/    John Spirk

    By:  

/s/    Steven Tsengas

  John Spirk       Dr. Steven Tsengas, PhD Title:   Co-President     Title:  
Chairman/CEO

 

5



--------------------------------------------------------------------------------

Products

Schedule 1.5

 

Item #

    

Description

IM-10105      Anti Stick Spray 8 oz IM-10106      Odor Control 8 oz IM-10107
     SmartScoop Poly Bag 25 pk IM-10108      SmartScoop Filter RB IM-10109     
Green Ramp SS300      SmartScoop Cat Litter Box Basic SS400      SmartScoop Cat
Litter Box Deluxe

 

6